Affirmed and Memorandum Majority and Concurring Opinions filed
February 8, 2022.




                                      In The

                     Fourteenth Court of Appeals

                               NO. 14-21-00473-CV

                   IN THE INTEREST OF T.N.R., A CHILD

                    On Appeal from the 314th District Court
                             Harris County, Texas
                      Trial Court Cause No. 2018-03359J

                 MEMORANDUM CONCURRING OPINION

      Terminating parental rights goes to the heart of constitutionally protected
rights. On appeal, the facts from the record are often unpleasant. We are directed to
decide these appeals in 180 days. Tex. R. Jud. Admin. 6.2(a).

      I agree with the court’s judgment in this appeal. I agree with the court’s
opinion except that it says more than is necessary to address each issue raised and
necessary for the disposition of the appeal. See Tex. R. App. P. 47.1.

      Concise writing is difficult. Speaking of his letter, Pascal famously said, “I
have made this longer than usual because I have not had time to make it shorter.”
Blaise Pascal, Les Provinciales (1657). This is a serious concern with
parental-termination cases that must be swiftly researched and written. It is far
easier to write more than less.1

       What does this do to the law? It invites parties to argue this court based its
holding on an irrelevant fact. This appeal to authority happens all the time: “The
court of appeals would not have written that if it was not legally significant.”
While that is flattering, it gives the court far too much credit.

       What does this do to the person whose parental rights have been terminated?
It likely makes them wonder if we thought they were a “bad” person. Such moral
judgments are not ours to make.

       Most parental-termination appeals challenge the legal sufficiency of the
evidence that supports termination. We should have the self-imposed discipline to
restrict our recitation of the facts to what is relevant. The rest of what was
introduced into evidence at trial is simply not our business to repeat merely
because we can.

       “Just the facts” does not mean all the facts. Writing too much says
something, and it is not favorable to the court.




       1
          And sometimes we say less than we should. The Family Code dictates the title of the
petition and other documents in the trial court, focusing on the interest of the child and protecting
the parties’ privacy pre-termination. See Tex. Fam. Code. Ann. § 102.008. But S.R.’s parental
rights have been terminated. I would not conceal the general identity and posture of the appellant
and appellee in the appellate case name, generally the parent whose rights have been terminated
and the Department of Family and Protective Services. See Tex. R. App. P. 9.8 (requiring
protection of minor’s identity in parental-termination case, including identification of adults by
use of alias); see also Tex. Const. art. I, § 13 (right to open courts).

                                                 2
      I concur in the judgment.




                                      /s/       Charles A. Spain
                                                Justice


Panel consists of Justices Wise, Spain, and Hassan (Wise, J., majority).




                                            3